DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement dated 12/7/2020 is withdrawn. Claims 27-42 are examined in this Office action.

Claim Interpretation
Claims 35-37 further limit claim 27. The claims specify the DNA probes are hybridizable along the length of each of the target RNA transcripts with a regular spacing and the spacing nucleotide interval is specified in claims 36 and 37. The term “the length of each of the target RNA transcripts” is interpreted in view of the instant specification, in particular Fig. 5 and paragraphs 72-78. The element “the length of each of the target RNA transcripts” is interpreted as meaning that the “entire” or “full” length of each target RNA transcripts is hybridizable by DNA probes within the plurality of DNA probes as depicted in Fig. 5.
Furthermore, the claim is interpreted as requiring at least 3 DNA probes for each RNA transcript because regular spacing is not possible with 2 probes as only one space could exist and without a second space for reference, it would be unclear if the spacing was “regular”.

The above claim interpretation is in agreement with that made in the parent application 15/423,850.
The phrase “each of the DNA probes forming a heteroduplex with at least one of the plurality of target RNA transcripts” describes the functionality of the DNA probes and is interpreted as not requiring that every single DNA probe added to a nucleic acid sample is literally hybridized to a target RNA transcript.
While removing unwanted RNA molecules by targeting them with DNA probes and using an enzyme that process DNA:RNA hybrids was known, the known methods used two approaches which is contrasted with that of claims 35-37. One approach is to hybridize a single probe or a combination of probes that hybridize contiguously along the entire length of the transcript. See Christians (US 6,613,516 B1; cited on the 10/3/2019 IDS); and Sinicropi (US 2011/0111409 A1; cited on the 10/3/2019 IDS). The other approach is to hybridize multiple probes that target specific sequences within a transcript. See Wang (US 7,645,578 B2; cited on the 10/3/2019 IDS); Wang (US 2007/0009913 A1; cited on the 10/3/2019 IDS); and Wang (US 2008/0102454 A1; cited on the 10/3/2019 IDS). The known methods differ from the methods of claims 35-37 in that they do not employ at least three probes hybridizable along the entire length of the transcript in a manner such that regular gaps occur between the probes. The prior art 
Claims 41 and 42 further limit claim 40 in the same manner as claims 35-37 further limit claim 27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29, 32-34 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 28, the claim recites “the number of unique target RNA transcripts”. The recitation lacks proper antecedent basis as the claim fails to previously set forth and/or describe any number of “unique target RNA transcripts”. The claim simply refers previously to “a plurality of target ribonucleic acid (RNA) transcripts)”.
Regarding claim 29, the claim recites “the number of unique DNA probes”. The recitation lacks proper antecedent basis as the claim fails to previously set forth and/or describe any number of “unique DNA probes”. The claim simply refers previously to “a plurality of deoxyribonucleic acid (DNA) probes”.
Regarding claim 32, it is unclear if the fraction that is “at least 0.9” refers to the total number of bases hybridizable by the DNA probes across the total bases within all of the plurality of target RNA transcripts. The claim language is contrasted with the language of claims 30 and 31, which state “the fraction of total number of bases of each target RNA transcript hybridizable by the DNA probes is at least [0.5 or 0.75]”.
Regarding claims 33-34, the claim recites “the number of unique target RNA transcripts”. The recitation lacks proper antecedent basis as the claim fails to previously set forth and/or describe any number of “unique target RNA transcripts”. The claim simply refers previously to “a plurality of target ribonucleic acid (RNA) transcripts)”.
Regarding claims 41-42, the claim recites “the number of unique target RNA transcripts”. The recitation lacks proper antecedent basis as the claim fails to previously set forth and/or describe any number of “unique target RNA transcripts”. The claim simply refers previously to “a plurality of target ribonucleic acid (RNA) transcripts)”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 27-34 and 38-39 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Christians (US 2005/0003369 A1; cited on the 10/3/2019 IDS).
Claim 27 is drawn to a method requiring: 
1) 	hybridizing a plurality of deoxyribonucleic acid (DNA) probes with a plurality of target ribonucleic acid (RNA) transcripts in a nucleic acid sample, wherein one or more of the plurality of DNA probes forms one or more heteroduplexes with one or more of the plurality of target RNA transcripts; and 

2) 	treating the one or more heteroduplexes with one or more enzymes having RNA-DNA hybrid ribonucleotidohydrolase activity, thereby degrading at least the RNA portion of the one or more heteroduplexes.

The degrading of at least the RNA portion of the one or more heteroduplexes naturally flows from the performance of step 1 and 2.
Regarding claim 27, Christians teaches hybridizing a plurality of complementary single-stranded DNA “bait”/probes to a specific mRNA/RNA transcripts to form a heterocomplexes of RNA-DNA. The heterocomplexes are then treated with RNaseH, an enzyme having RNA-DNA hybrid ribonucleotidohydrolase activity, to degrade the RNA portion via hydrolyzing of the RNA portion. See paras. 50-51.
Regarding claim 28, Christians teaches using at least 3 reduction oligos, which are the DNA “bait”/probes mentioned above and that target different unwanted mRNAs. See paras. 50-51.
Regarding claim 29, Christians teaches probes for 100 or more different unwanted mRNAs (para. 51), meaning that there is 100 or more unique DNA probes, one for each of the 100 more different unwanted mRNAs.
Regarding claims 30-32, Christians teaches the DNA bait hybridizes to all of the RNA (para. 50), meaning that the fraction of the total number of bases of each target RNA transcript that is hybridized by the probe is 100% or 1.00. This encompassed by the fractions of 0.5, 0.75 and 0.9 as required by claims 30, 31, and 32, respectively.
Regarding claims 33 and 34, Christians teaches probes for 100 or more different unwanted mRNAs (para. 51), which is encompassed by the at least 10 (claim 17) and at least 100 (claim 18) unique target RNA transcripts hybridized by the plurality of DNA probes.
Regarding claims 38 and 39, the claims recite a property and/or intended result of the methods of claim 27, i.e. depleting the quantity of the target RNA transcripts by at last 50% or by at least 80%. The claims do not require any further elements and/or steps that further limit claim 27. The claims are interpreted as setting forth a property and/or intended result that naturally flows from the performance of the active method steps positively recited in claim 27.
Christians anticipates claims 38 and 39 because Christians teaches all the active method steps positively recited in claims 27, which result in the depleting of target RNA transcripts at the recited levels.

Claim 40 is drawn to a method requiring:


2)	synthesizing a plurality of DNA probes hybridizable to form a heteroduplex with at least one of the plurality of target RNA transcripts;

3)	 hybridizing the plurality of DNA probes with the target RNA transcripts in the nucleic acid sample, each of the DNA probes forming a heteroduplex with at least one of the plurality of target RNA transcripts; and

4)	treating the heteroduplex with an enzyme having RNA-DNA hybrid ribonucleotidohydrolase activity, thereby degrading at least the RNA portion of the heteroduplex.

The degrading of at least the RNA portion of the one or more heteroduplexes naturally flows from the performance of step 1, 2, 3 and 4.
The claim concludes with a “wherein” clause stating that “the number of unique target RNA transcripts hybridized by the plurality of DNA probes is at least 3”. The clause is interpreted as limiting the hybridizing step to the use of at least 3 different DNA probes that are hybridizable to 3 different target RNA transcripts.
Regarding claim 40, Christians teaches hybridizing a plurality of complementary single-stranded DNA “bait”/probes to a specific mRNA/RNA transcripts to form a heterocomplexes of RNA-DNA. The heterocomplexes are then treated with RNaseH, an enzyme having RNA-DNA hybrid ribonucleotidohydrolase activity, to degrade the RNA portion via hydrolyzing of the RNA portion. See paras. 50-51.
Christian further teaches the mRNA/RNA transcripts are “selected” (para. 5, 78 and claim 11). Christian further teaches the oligonucleotide or single-stranded DNA are artificially synthesized (para. 24, 25). See also, para. 90.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 27-29, 33-34, 38-39 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lockhart (US 6,040,138; cited on the 10/3/2019 IDS).
Claim 27 is drawn to a method requiring: 
1) 	hybridizing a plurality of deoxyribonucleic acid (DNA) probes with a plurality of target ribonucleic acid (RNA) transcripts in a nucleic acid sample, wherein one or more of the plurality of DNA probes forms one or more heteroduplexes with one or more of the plurality of target RNA transcripts; and 

2) 	treating the one or more heteroduplexes with one or more enzymes having RNA-DNA hybrid ribonucleotidohydrolase activity, thereby degrading at least the RNA portion of the one or more heteroduplexes.

The degrading of at least the RNA portion of the one or more heteroduplexes naturally flows from the performance of step 1 and 2.
Regarding claims 27-28, Lockhart teaches hybridizing mRNA with deoxyoligonucleotides probes to form heteroduplexes between one target RNA transcript and one DNA probe as encompassed by the claimed step of “hybridizing a plurality of deoxyribonucleic acid (DNA) probes with a plurality of target ribonucleic acid (RNA) transcripts in a nucleic acid sample”.
Lockhart teaches treating the hybrid duplexes with RNAse H, which is an enzyme having RNA-DNA hybrid ribonucleotidohydrolase activity, such that the RNA portion of the hybrid duplex is degraded. See col. 4, lines 25-37; and col. 15, lines 8-23).
The above steps are used to generate targets that hybridize to an array of oligonucleotides, having greater than 60 or greater than 100 different oligonucleotides (col. 3, lines 7-30). Since the above methods generate targets for arrays, there must be greater than 60 or greater than 100 different deoxyoligonucleotide probes hybridized with the mRNA.
Regarding claim 29, as noted above, Lockhart teaches generating targets for an array having greater than 60 or greater than 100 different oligonucleotides and thus, teaches hybridizing at least 60 or at least 100 different DNA probes to the mRNA.
Regarding claims 33 and 34, as noted above, Lockhart teaches generating targets for an array having greater than 60 or greater than 100 different oligonucleotides and thus, hybridizes deoxyoligonucleotide probes to greater than 60 or greater than 100 different oligonucleotides. These teachings are encompassed by the at least 10 (claim 33) and at least 100 (claim 34) unique target RNA transcripts hybridized by the plurality of DNA probes as claimed.
Regarding claims 38-39, the claims recite a property and/or intended result of the methods of claim 27, i.e. depleting the quantity of the target RNA transcripts by at last 50% or by at least 80%. The claims do not require any further elements and/or steps that further limit claim 27. The claims are interpreted as setting forth a property and/or intended result that naturally flows from the performance of the active method steps positively recited in claim 27.
Lockhart anticipates claims 38 and 39 because Lockhart teaches all the active method steps positively recited in claims 27, which result in the depleting of target RNA transcripts at the recited levels.
Lockhart teaches each of the claimed step and elements.
While Lockhart teaches all of the above elements as noted, the reference as a whole suggests the claimed methods. Therefore, Lockhart is alternatively considered to render obvious the claimed methods.


1)	selecting a plurality of target ribonucleic acid (RNA) transcripts to deplete from a nucleic acid sample, each of the target RNA transcripts derived from a corresponding deoxyribonucleic acid (DNA) having a known sequence;

2)	synthesizing a plurality of DNA probes hybridizable to form a heteroduplex with at least one of the plurality of target RNA transcripts;

3)	 hybridizing the plurality of DNA probes with the target RNA transcripts in the nucleic acid sample, each of the DNA probes forming a heteroduplex with at least one of the plurality of target RNA transcripts; and

4)	treating the heteroduplex with an enzyme having RNA-DNA hybrid ribonucleotidohydrolase activity, thereby degrading at least the RNA portion of the heteroduplex.

	The degrading of at least the RNA portion of the one or more heteroduplexes naturally flows from the performance of step 1, 2, 3 and 4.
The claim concludes with a “wherein” clause stating that “the number of unique target RNA transcripts hybridized by the plurality of DNA probes is at least 3”. The clause is interpreted as limiting the hybridizing step to the use of at least 3 different DNA probes that are hybridizable to 3 different target RNA transcripts.
Regarding claim 40, Lockhart teaches hybridizing mRNA with deoxyoligonucleotides probes to form heteroduplexes between one target RNA transcript and one DNA probe as encompassed by the claimed step of “hybridizing a plurality of deoxyribonucleic acid (DNA) probes with a plurality of target ribonucleic acid (RNA) transcripts in a nucleic acid sample”.
Lockhart teaches treating the hybrid duplexes with RNAse H, which is an enzyme having RNA-DNA hybrid ribonucleotidohydrolase activity, such that the RNA portion of the hybrid duplex is degraded. See col. 4, lines 25-37; and col. 15, lines 8-23.

	Lockhart further teaches the target mRNA are preselected (col. 4, lines 38-53; and col. 14, lines 37-49). Lockhart further teaches making oligonucleotide probes (col. 6, lines 25-37).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27 to 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,472,666 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass claims 1-11 of the ‘666 patent.

Present claim 29 encompasses claim 2 of the ’666 patent.
Present claim 30 encompasses claim 3 of the ’666 patent.
Present claim 31 encompasses claim 4 of the ’666 patent.
Present claim 32 encompasses claim 5 of the ’666 patent.
Present claim 33 encompasses claim 6 of the ’666 patent.
Present claim 34 encompasses claim 7 of the ’666 patent.
Present claim 36 encompasses claim 8 of the ’666 patent.
Present claim 37 encompasses claim 9 of the ’666 patent.
Present claim 38 encompasses claim 10 of the ’666 patent.
Present claim 39 encompasses claim 11 of the ’666 patent.

Claims 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,472,666 B2 in view of Christians (US 2005/0003369 A1; cited on the 10/3/2019 IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the ’666 patent.
Present claims 40-41 overlap with claim 1 of the ‘666 patent.
Present claim 42 overlaps with claim 8 of the ’666 patent.
The scopes of the claim set differ in that the ’666 claims do not require: selecting a plurality of target ribonucleic acid (RNA) transcripts to deplete from a nucleic acid sample, each of the target RNA transcripts derived from a corresponding deoxyribonucleic acid (DNA) having a known sequence; or synthesizing a plurality of 
However, Christians teaches methods for depleting targeted transcripts from a RNA sample.
Christian teaches the mRNA/RNA transcripts are “selected” (para. 5, 78 and claim 11) and that oligonucleotide or single-stranded DNA are artificially synthesized to target the selected mRNA (para. 24, 25). See also, para. 90.
It would have been prima facie obvious to have modified the methods of the ’666 claims by including the steps of Christian as they are preliminary steps routinely carried out prior to depleting targeted transcripts.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634